Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


                                                 Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/03/2021 and 05/03/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17152873 in view of Kojima US 20210210375. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having : 1. broader scope; 2. different words for same limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the processing apparatus discloses the claimed chuck table, a processing unit, first and second imaging unit, display device and control part,  and one of ordinary skill would arrive at the present invention form the copending application one.    

Instant Application 17/33 7,534
Copending Application 17/152,873
1. A processing apparatus that processes a plate- shaped workpiece in which a device is disposed in each of a plurality of regions marked out by a plurality of planned dividing lines set in a front surface of the workpiece in a state in which a side of the front surface of the workpiece is held, the processing apparatus comprising: 




a chuck table that includes one surface and the other surface located on an opposite side to the one surface, has a plate-shaped holding component having a predetermined region formed of a transparent material from the one surface to the other surface, and holds the side of the front surface of the workpiece;

Examiner note: regarding “chuck table”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having broader scope (i.e., without limitation “hold the side of the front surface”). 

a processing unit that processes the workpiece for which the front surface is held by the chuck table and forms processed grooves in the workpiece;
Examiner note: regarding “processed grooves”. Please see copending Application No. 17152873 in view of Kojima US 20210210375. 





a first imaging unit that has a first imaging element, is disposed over the chuck table, and images a side of a back surface of the workpiece held by the chuck table;

Examiner note: regarding “first imaging unit”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having broader scope (i.e., without limitation “work piece held by the chuck table”). 


a second imaging unit that has a second imaging element, is disposed under the chuck table, and images, through the holding component, the side of the front surface of the workpiece in a region corresponding to a region imaged by the first imaging unit in a thickness direction of the workpiece; 

Examiner note: regarding “second imaging unit”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having broader scope (i.e., without limitation “images, through the holding component”). 


a display device that displays an image of the workpiece acquired by at least either the first imaging unit or the second imaging unit; and
Examiner note: regarding “display device”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having different words for same limitation (i.e., “at least either…or” and “at least one….and”). 


a control part that has a storing device in which a program to execute image processing is stored and a processing device that processes an image in accordance with the program, the control part inverting, in a predetermined direction, either a first image obtained by imaging of the processed groove formed on the side of the back surface by the first imaging unit or a second image obtained by imaging of the processed groove formed on the side of the front surface by the second imaging unit in such a manner that orientations of the first image and the second image correspond with each other, the control part causing the display device 

Examiner note: regarding “a control part”. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having different words for same limitations. Also, regarding “processed grooves and display superimposed two grooves images”. please see copending Application No. 17152873 in view of Kojima US 20210210375.



 

1. A processing apparatus comprising:


Examiner note: preamble limitations disclosed in copending application “a processing unit that processes a workpiece having a workpiece having a predetermined pattern on a front surface side in a state in which the front surface side of the workpiece is held by the one surface of the chuck table and a back surface side of the workpiece is exposed upward” Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having: 1. broader scope (i.e., without limitation “a plated-shaped workpiece”; 2. Different words for same limitation (i.e., “back face side of the workpiece is exposed upward” vs “front surface of the workpiece is held” , “planned dividing lines set” VS “a predetermined pattern”. 
a chuck table that includes one surface and the other surface located on an opposite side of the one surface and includes a plate-shaped holding component having a predetermined region formed of a transparent material from the one surface to the other surface;






a processing unit that processes a workpiece having a predetermined pattern on a front surface side in a state in which the front surface side of the workpiece is held by the one surface of the chuck table and a back surface side of the workpiece is exposed upward;




a first imaging unit that has a first imaging element and that is disposed over the chuck table and acquires a normal image of the back surface side;








a second imaging unit that has a second imaging element and that is disposed under the chuck table and acquires a normal image of the front surface side in a region corresponding to a region imaged by the first imaging unit in a thickness direction of the workpiece;






a display device that displays at least one of an image of the back surface side acquired by the first imaging unit and an image of the front surface side acquired by the second imaging unit; and







a control part that has a storing device in which a program to execute image processing is stored and a processor that processes an image in accordance with the program, the control part executing the image processing of either the normal image of the back surface side or the normal image of the front surface side to cause the normal image subjected to the image processing to be displayed on the display device in a state of being inverted in a predetermined direction in order to allow orientation of the normal image of the back surface side to correspond with orientation of the normal image of the front surface side.
2. The processing apparatus according to claim 1, wherein the image of the front surface side is displayed on the display device together with the image of the back surface side.


Kojima teaches:
the control part (fig.1, 100) causing the display device to display both the processed groove in the first image (fig.5,301) and the processed groove in the second image in a state (fig.5,302) in which the first image and the second image are superimposed (fig.6, 110; display unit,  a superposition of image 301 and image 302 on the display unit 110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of ‘873 by using display device to display a superposition of images as taught by Kojima in order to provide the kerf check to determine whether or not the oblique cut has been generated, therefore, it substantially eliminate deviation of grooves. 	

This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record are Yamamoto US 20190035689, Duke US 20150116412 and Takeomi JP2010087141.

Claim 1: Applicant's apparatus claim 1 is considered to be patentable distinct over the prior art. In particular the prior art does not disclose, teach or suggest in combination a control part that has a storing device in which a program to execute image processing is stored and a processing device that processes an image in accordance with the program, the control part inverting, in a predetermined direction, either a first image obtained by imaging of the processed groove formed on the side of the back surface by the first imaging unit or a second image obtained by imaging of the processed groove formed on the side of the front surface by the second imaging unit in such a manner that orientations of the first image and the second image correspond with each other, the control part causing the display device to display both the processed groove in the first image and the processed groove in the second image in a state in which the first image and the second image are superimposed, in the way disclosed in claim 1.

Yamamoto (US 20190035689) discloses a cutting apparatus 1 is configured to cut a wafer held on a chuck table, first imaging camera, second imaging camera, a control unit, and a display unit. However, Yamamoto does not disclose the second imaging camera is locate at under chuck table, and two process grooves image is superimposed to display on the display in which that one of image is inverted by control unit.  

Duke (US 20150116412) discloses an image registration controller 7 analyzes the images captured by the first imaging system and the second imaging system to determine the positions of the features of the illumination pattern within the fields-of-view associated with each camera, one of the images are able to flip and rotate. However, Duke does not disclose the imaging processed grooves and a cutting apparatus for workpiece . 

Takeomi (JP2010087141) discloses a processing apparatus having a supporting table having a supporting pad formed from a transparent body supporting a workpiece; a processing means that processes the workpiece supported by the supporting table; and an imaging means that images the workpiece supported by the supporting table via a transparent supporting pad, and which is attached to the base at a position lower than the supporting pad. When the workpiece is imaged. However, Takeomi doesn’t teach cutting workpiece to form grooves, imaging processed grooves to display on the display device and superimpose two processed grooves image on the display device.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761